Third District Court of Appeal
                                State of Florida

                             Opinion filed July 6, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                          Nos. 3D15-40 & 3D14-3119
                          Lower Tribunal No. 08-38518
                              ________________

                      CDS Holdings I, Inc., etc., et al.,
                           Appellants/Cross-Appellees,

                                         vs.

                           Shutts & Bowen, L.L.P.,
                            Appellee/Cross-Appellant.


      Appeals from the Circuit Court for Miami-Dade County, Jerald Bagley,
Judge.

      Lopez & Best and Virginia M. Best; Dorta Law and Gonzalo R. Dorta; Law
Offices of Anthony Accetta and Anthony Accetta, for appellants/cross-appellees.

     Shook, Hardy & Bacon and Miranda Lundeen Soto; Coffey Burlington and
Kendall B. Coffey and Jeffrey B. Crockett, for appellee/cross-appellant.

Before WELLS, SALTER, and FERNANDEZ, JJ.

      SALTER, J.

      Finding no abuse of discretion by the trial court regarding the rulings

challenged by the appellants, we affirm the final judgment and denial of the post-
trial motions. Fla. Dep’t of Revenue v. Cummings, 930 So. 2d 604 (Fla. 2006);

Roberts v. Tejada, 814 So. 2d 334 (Fla. 2002).

      On the cross-appeal from the denial of attorney’s fees based on the

appellees’ proposal for settlement, we also affirm. Audiffred v. Arnold, 161 So.
3d 1274 (Fla. 2015).

      Affirmed as to each of the consolidated appeals, case nos. 3D15-40 and

3D14-3119.




                                        2